Citation Nr: 0206833	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  97-27 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a total disability rating for compensation on 
the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, and his wife


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran had active service from April 1962 to June 1965 
and again from November 1965 to July 1975.  He also had prior 
duty with the National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 decision by the Togus, Maine, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied entitlement to TDIU.  In December 1997, a 
videoconference hearing was held in lieu of a travel board 
hearing before C.W. Symanski, who is the member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  The 
Board remanded this claim in April 1998 for further 
development.  

The Board notes that, in conjunction with adjudicating the 
TDIU claim, the RO has issued rating decisions regarding 
increased ratings for service connected residuals of skin 
cancer and residuals of left upper lobectomy as a residual of 
cancer.  The veteran has not formally appealed the RO's 
determination as to these issues.  The Board will proceed 
accordingly.


FINDING OF FACT

The veteran's service connected disabilities do not prevent 
him from securing and following substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.321(b), 4.16, 4.17 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is precluded from securing and 
following substantially gainful employment due to service 
connected disability.  Initially, the Board notes that there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act (VCAA) of 2000 was enacted.  In pertinent 
part, this law redefines VA's notice and duty to assist 
requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  VA has enacted regulations to implement 
the provisions of the VCAA.  66 Fed. Reg. 45620-45632 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326)).  Some of these changes in law are 
potentially applicable to the claim on appeal.  See  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA and 
its implementing regulations.  By virtue of a Statement of 
the Case (SOC) and multiple Supplemental Statements of the 
Case (SSOC's), the veteran and his representative have been 
advised of the Reasons and Bases in denying his claim.  In 
this case, the veteran has testified and presented medical 
opinion in support of his claim, and identified for the RO 
the relevant and available evidence which may be capable of 
substantiating his claim.  The RO has obtained all clinical 
records identified by the veteran as relevant to his claim on 
appeal, to include records from the Social Security 
Administration (SSA).  The RO has also provided the veteran 
with VA examinations, based upon review of his claims folder, 
in an effort to substantiate his claim.

In VA Form 646 filing received in February 2002, the 
veteran's representative argued that the RO inappropriately 
phrased questions to a VA examiner in an effort to influence 
the opinion being sought.  The Court of Appeals for Veteran's 
Claims has stated that VA must procure evidence in manner 
which ensures impartiality so as to obtain the correct, 
rather than a predetermined, outcome.  Austin v. Brown, 6 
Vet. App. 547, 552 (1994).  In April 1998, the Board found it 
necessary to remand the claim to the RO for clarification as 
to the extent, if any, the veteran's service connected post-
lobectomy had on his respiratory disability as opposed to 
non-service connected disabilities of severe chronic 
obstructive pulmonary disease (COPD) and emphysema.  This 
opinion was requested due to the fact that VA has a statutory 
and regulatory mandate to limit compensation for 
unemployability to the effects of service connected 
disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.19 
(2001).  The Board directed the RO to obtain medical opinion 
as follows:  

The examiner should, if feasible, 
differentiate between the symptoms due to the 
veteran's service connected disorder and those 
due to other unrelated lung problems.  The 
examiner should render opinions as to the 
effect the veteran's service-connected 
disorders have on his ability to work.

In February 1999, the veteran underwent VA respiratory 
examination by Dr. Michael Obeng-Appiagyei.  The RO provided 
the examiner the veteran's claims folder as well as a copy of 
the Board's remand instructions.  Dr. Obeng-Appiagyei 
concluded that the veteran's breathing difficulties were 
attributable to non-service connected disability, but 
scheduled pulmonary function testing (PFT) as a means of 
further examination.  Following PFT testing later that month, 
Dr. W.C. Anderson provided an addendum to the report, in 
place of Dr. Obeng-Appiagyei, which concluded that the 
veteran's obstructive breathing difficulties were due to non-
service connected COPD.

However, as pointed out by the veteran's representative in 
April 2002, the VA examiners did not provide opinion as to 
whether the veteran's service connected disabilities rendered 
him unemployable.  Noting that Dr. Obeng-Appiagyei had not 
directly responded to the Board's question, the RO requested 
that Dr. Anderson answer the following question:

Please render an opinion as to the effect the 
veteran's service-connected disorders (left 
upper lobectomy and scars, residuals of basal 
cell carcinoma, multiple areas of the nose) 
have on the ability to work and set forth the 
basis for the opinion.  If [Dr. A] believes 
the veteran is unable to work due to his 
nonservice-connected conditions, he should 
indicate that in his response.

In an addendum dated in June 2000, Dr. Anderson reiterated 
that the veteran's shortness of breath was primarily related 
to his COPD, and not residuals of lung cancer surgery, and 
opined that it did not appear that the veteran was 
unemployable.

In December 2000, the RO received a medical opinion from the 
veteran's treating physician, Lewis P. Golden, M.D., which 
concluded that the veteran was debilitated due to resection 
of functional lung tissue as well as underlying emphysema and 
reversible airways disease.  Thereafter, the RO sought 
additional medical opinion by a pulmonologist and/or Dr. 
Anderson.  An April 2001 memorandum instructed the examiner 
to review the claims folder, the February 1999 VA examination 
with addendum in June 2000 and the opinion proffered by Dr. 
Golden.  The RO requested that the examiner respond to the 
following question:

Can you separate the symptoms attributable to 
the service connected left upper lobectomy, 
residuals of lung cancer and the symptoms 
attributable to the nonservice connected 
chronic obstructive pulmonary disease?  If it 
is not possible to separate the symptoms, 
please state so and why.  If it is possible, 
please provide a definitive interpretation of 
the PFT of 2-19-99 as to how the 
symptoms/findings are to be separated.

In April 2001, a VA examiner concluded the veteran's 
lobectomy resulted in a 20% loss in forced vital capacity, as 
demonstrated by comparative PFT testing, and that such a loss 
in capacity would not result in any respiratory 
symptomatology.  

After a review of the above, the Board finds that the 
veteran's claim of RO bias in seeking medical opinion is 
meritless.  In this case, there is no dispute that the 
veteran's non-service connected disabilities of emphysema and 
COPD result in significant respiratory disability.  This 
disability existed prior to his service connected lobectomy, 
and VA is required under 38 U.S.C.A. § 1155 and 38 C.F.R. 
§ 4.19 to exclude from compensation the effects of non-
service connected disability where feasible.  See generally 
Mittleider v. West, 11 Vet. App. 181 (1998).  The Board 
discerns no bias in the questions posed to the examiner in 
its April 1998 remand instruction.  The December 2000 opinion 
by Dr. Golden, while favorable to the veteran, conflicted 
with previous VA opinion and failed to provide a discernable 
basis to determine the extent of disability attributable to 
service connected lobectomy on the veteran's respiratory 
disability.  Therefore, the RO's request for further opinion 
by referring to PFT testing as a baseline was not only 
appropriate, but entirely consistent with its mandate under 
38 U.S.C.A. § 1155 and the rating criteria of Diagnostic Code 
6844.  The questions posed were open-ended and did not lead 
the examiner to arrive at a pre-determined conclusion.  On 
this record, the Board discerns no evidence of partiality or 
unfair process as discussed in Austin.  

Also in the February 2002 VA Form 646, the veteran's 
representative argued that the VA examination reports were 
not adequate for rating purposes.  The representative 
asserted that a 60-year-old individual could not live a 
normal life with the veteran's type of lobectomy, and 
disputed the medical conclusions reached by the VA examiner 
in April 2001.  The Board notes that the advancing age of a 
veteran is not a permissible factor to be considered in a 
total disability rating.  38 C.F.R. § 4.19 (2001).  

Based upon the above, the Board finds that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claim.  In this respect, the 
veteran has been provided proper notice, he has been provided 
ample opportunity to present evidence and argument in support 
of his claim, there are no outstanding requests to obtain 
additional evidence or information that is relevant to the 
claim on appeal, and the medical evidence has been fully 
developed.  As such, the Board finds that no prejudice 
accrues to the veteran in proceeding to the merits of his 
claim at this time.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (2001).  Factors to be considered 
will include the veteran's employment history, educational 
attainment and vocational experience, but marginal employment 
is not to be considered substantially gainful employment.  
Id.  Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2001). 

It is also the established policy of VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2001).  
Therefore, rating boards are required to submit to the 
Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  Id.  

The Court of Appeals for Veteran's claims has held that, in 
order for a veteran to prevail in a claim for individual 
unemployability benefits, it is necessary that the record 
reflect some factor which takes his case outside the norm.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high schedular rating which is assigned is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether or not the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Id. at 363.  Moreover, there is no statute or regulation that 
requires VA to conduct a job market or employability survey 
to determine whether a claimant is unemployable as a result 
of one or more service-connected disabilities.  See Gary v. 
Brown, 7 Vet. App. 229 (1994); see also Beaty v. Brown, 6 
Vet. App. 532, 538 (1994).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claim on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or 
circumstances and conveys matters that can be 
observed and described by a lay person."

66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).

The veteran is in receipt of a 30 percent rating for service 
connected left upper lobectomy as a residual of lung cancer 
and a 30 percent rating for residual scarring as a result of 
multiple excisions and biopsies of basal call carcinoma of 
the nose.  There is no other service connected disability.  
His combined 50 percent rating does not meet the schedular 
criteria to render him eligible for a TDIU rating under 
38 U.S.C.A. § 4.16(a).  The veteran does not dispute his 
assignment of a 30 percent rating for residuals of skin 
cancer, but contends that the RO's 30 percent rating for 
residuals of lobectomy does not account for all of his 
service connected symptomatology.

The veteran's 30 percent evaluation for his residuals of skin 
cancer represents severe, disfiguring scarring of the facial 
area.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2001).  
Briefly summarized, the veteran has undergone numerous 
surgical excisions with skin grafting for skin cancer of the 
nose.  His October 1999 VA scars examination revealed several 
areas of scarring which varied from less than 1 cm. on both 
sides of the nose to a marked deformity on right angulation 
with a 1.5 cm. squared revision scar on the right distal tip.  
There were also multiple bleached or whitened areas that 
stood out against the surrounding skin.  Unretouched 
photographs of the scarred areas are of record.  

The veteran's 30 percent evaluation for service connected 
left upper lobectomy as a residual of lung cancer represents 
the maximum schedular rating for unilateral, lobectomy under 
the criteria in effect at the time of service connection.  
38 C.F.R. § 4.97, Diagnostic Code 6816 (1994).  Under the 
schedular criteria in effect during the appeal period, the 
next higher 60 percent rating for post-surgical residual of 
lobectomy requires a forced expiratory volume in one second 
(FEV-1) of 40 to 55 percent predicted, or FEV-1/Forced Vital 
Capacity (FVC) of 40 to 55 percent predicted; or Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of 40 to 55 percent predicted; or maximum 
oxygen consumption of 15 to 20 ml/kg/min (with respiratory 
limit).  38 C.F.R. § 4.97, Diagnostic Code 6844 (2001).  VA 
assesses pulmonary function after bronchodilatation.  See 61 
Fed. Reg. 46720, 46723 (Sept. 5, 1996).

The evidence in this case amply demonstrates that the veteran 
manifests debilitating respiratory disability.  The veteran 
does not dispute that nonservice connected emphysema and COPD 
is partly responsible for his respiratory disability.  He 
does claim, however, that his service connected left upper 
lobectomy resulted in a progression of shortness of breath 
and dyspnea on exertion that is also responsible for his 
current state of disability.  The dispositive issue in this 
case concerns the extent, if any, that the veteran's left 
upper lobectomy results in his respiratory disability and its 
effect on his ability to secure and follow substantially 
gainful employment.

Briefly summarized, the veteran's VA clinical records reveal 
emphysematous cysts in the right upper lung field as early as 
May 1981.  In February 1992, he was referred to Dr. Golden 
due to the onset of hemoptysis with left upper lobe 
infiltrate.  A PFT at that time was reported as showing FEV-1 
of 51% and vital capacity of 4.12.  He was noted to be a 
life-long cigarette smoker with chronic productive sputum, 
obvious chronic bronchitis and COPD.  He reported no dyspnea 
on exertion except when climbing three or four flights of 
stairs.  He was diagnosed with adenocarcinoma involving the 
left upper lobe.  Thereafter, a March 1992 PFT revealed pre-
bronchodilator readings of FEV-1 of 56% predicted and FEV-
1/FVC of 60% predicted.  His reduction in ventilatory 
capacity was determined to be secondary to moderate 
obstruction.  He underwent left upper lobectomy later that 
month.  

Thereafter, the veteran's clinical records reveal that he 
returned to full time work by July 1992.  At that time, he 
was noted to be doing remarkably well and slowly regaining 
his strength.  His complaint was limited to shortness of 
breath when carrying items with his arms.  A July 1992 PFT 
revealed pre-bronchodilator readings of FEV-1 of 54% 
predicted and FEV-1/FVC of 54% predicted.  His reduction in 
ventilatory capacity was determined to be secondary to severe 
obstruction, and the findings were deemed similar to the 
March 1992 findings which showed a less than 10% decrease in 
the FEV-1 from the prethoracotomy PFT.  In November 1992, the 
veteran complained of dyspnea on exertion, and the examiner 
noted that he was clearly dyspneic with an air hunger sound 
of almost upper airway or even slight stridor.  A PFT 
revealed pre-bronchodilator readings of FEV-1 of 39% 
predicted and FEV-1/FVC of 54% predicted.  His reduction in 
ventilatory capacity was determined to be secondary to severe 
obstruction, and there was nothing in the flow volume curve 
to suggest upper airway obstruction.  The examiner noted that 
the veteran manifested more dyspnea that would be expected 
from his PFT.  His x-ray was interpreted as showing left 
mainstream stenosis.  Following bronchoscopy, the examiner 
commented that the veteran's "dyspnea would appear to be on 
the basis of severe emphysema made worse by the resection."

An April 1993 clinical work-up for the veteran's "severe" 
dyspnea revealed only airway obstruction with nothing to 
suggest upper airway obstruction or recurrent airway tumor.  
His chest showed mild inspiratory and expiratory wheezing 
with prolonged expiration and obvious airway obstruction.  He 
was able to get through a full day's work, though with more 
fatigue.  He mostly noticed dyspnea with lifting such as 
using his arms or going up stairs.  In October 1993, he 
reported dyspnea with significant exertion but was still 
doing quite well working full time.  He was noted to have 
severe COPD with a "funny upper airway noise" but no upper 
airway obstruction.  He had an episode of severe bronchitis 
in April 1994.  An October 1994 PFT revealed pre-
bronchodilator readings of FEV-1 of 38% predicted and FEV-
1/FVC of 43% predicted.  His reduction in ventilatory 
capacity was determined to be secondary to severe 
obstruction.  At this time, it was noted that, when compared 
to 1992, there had been a mild change of approximately 6% to 
7% in the ventilatory capacity.  A yearly evaluation, 
conducted in November 1994, indicated that the veteran was 
free of cancer.  He had minimal cough, minimal secretions and 
had stopped taking Fenesin.  He had no hemoptysis and almost 
no chest pain except for a little occasional discomfort 
related to the old wound.  He was assessed with severe 
obstructive airways disease with continued dyspnea when using 
his arms but, otherwise, no change in his exercise tolerance.  
His PFT showed an FEV-1 of 38% with severe obstruction, but a 
normal vital capacity.  There had only been a trivial 
decrease in his ventilatory capacity.

A VA skin examination, dated in February 1995, reveals the 
veteran's report of long-standing emphysema and chronic lung 
disease related to long-term cigarette smoking with history 
of partial removal of left lung in 1992.  He reported that 
any type of strenuous activity caused dyspnea on exertion for 
which he used inhalers.  The examiner commented that the 
veteran's "symptoms are likely worse because of removal of 
some of his lung tissue because of cancer."

An April 1995 x-ray examination revealed the presence of 
pulmonary emphysema in the left lung.  In May 1995, the 
veteran was hospitalized with an exacerbation of lung disease 
and bronchitis.  He returned to work the next month, but 
still appeared dyspneic even at rest.  He appeared to be back 
to baseline by September 1995.  His yearly evaluation in May 
1996 indicated a near clinical cure of his adenocarcinoma of 
his left lung.  He manifested dyspnea on mild to moderate 
exertion, and reported a worsening of symptoms over the last 
year.  He was unable to perform any lugging at work, and felt 
exhausted by 7 or 8 p.m. despite doing very little on the 
weekends.  His PFT revealed pre-bronchodilator readings of 
FEV-1 of 37% predicted and FEV-1/FVC of 48% predicted.  It 
was noted that there appeared to be a decrease in vital 
capacity since 1994 which may have been related to the 
expiratory time.  He was advised that his dyspnea and 
pulmonary function would get worse with time.  In November 
1996, he was hospitalized due to questionable pneumonitis 
versus purulent bronchitis as well as exacerbation of COPD.  
His chest x-ray revealed evidence of bullous emphysema as 
well as considerable pleural reaction.  He was given 
diagnoses of probable pneumonia, exacerbation of COPD 
secondary to probable pneumonia and paroxysmal atrial 
tachycardia.  He stopped working in December 1996 which, 
according to Dr. Golden, was appropriate.

On VA examination in June 1997, the veteran complained of 
dyspnea on exertion when climbing one flight of stairs 
without stopping or carrying weight on an incline.  He could, 
however, walk indefinitely on a flat surface.  He was unable 
to transport bodies as part of his duties at a funeral parlor 
or carry any weight when climbing stairs.  He was maintained 
on Ventolin and Atrovent inhalers.  He had been out of work 
since November 1996 following a hospitalization for 
supraventricular tachycardia.  On physical examination, he 
appeared as healthy looking and in no acute distress.  
Auscultation of his lungs revealed markedly diminished breath 
sounds bilaterally.  His heart demonstrated regular rate and 
rhythm without murmurs, rubs or gallops.  He was given 
diagnoses of COPD, history of left upper lobectomy for large-
cell carcinoma of the lung, and sick sinus syndrome probably 
not caused by his large-cell carcinoma of the lung.

Correspondence from the veteran's employer, Hay & Peabody 
Funeral Home, reveals that he was terminated in November 1996 
due to physician direction.  It was noted that he was unable 
to lift or carry long distances.

In a letter dated in September 1997, Dr. Golden provided 
opinion that the veteran had been disabled since November 
1996 due to severe COPD/emphysema.  It was noted that, 
although the veteran was diagnosed with sick sinus syndrome, 
his major issue involved airway obstruction.

Documentation from SSA shows that the veteran was deemed 
disabled due to chronic pulmonary insufficiency in November 
1996.  A PFT, dated in February 1999, revealed pre-
bronchodilator readings of FEV-1 of 30% predicted and FEV-
1/FVC of 33% predicted.  His post-bronchodilator readings 
were FEV-1 of 37% predicted and FEV-1/FVC of 34% predicted.  
His forced vital capacity was 64% predicted pre-
bronchodilator and 78% predicted post-bronchodilator.

In February 1999, the veteran underwent VA respiratory 
disease examination with benefit of review of his claims 
folder.  At that time, he reported to the examiner a 
worsening in his respiratory status with five 
hospitalizations following his lobectomy.  His current 
complaint included dyspnea on exertion such as climbing one 
flight of stairs or walking one block at normal pace on a 
flat surface.  He also had mild exertional wheezing and 
intermittent cough with whitish sputum production.  He denied 
hemoptysis.  His symptoms were triggered on a daily basis due 
to exertion and upper respiratory infections.  He was able to 
accomplish most activities of daily living, such as house 
chores, getting in and out of bed, attending to personal 
hygiene, and fixing meals, but taking out the trash could be 
tiresome.  He did not perform yard work.  His medications 
included Theo-Dur, Combivent, Ventolin, Vanceril and 
Guaifenesin.  He also used Albuterol nebulizer about once or 
twice a month for severe dyspnea.  On physical examination, 
his rather heavy and audible breathing was noted.  His 
thoracotomy scar was well-healed and non-tender.  His air 
entry into the left upper zone was slightly diminished.  
There was no crepitation or rhonchi.  He was given an 
assessment of status post left upper lobectomy secondary to 
lung cancer.  The examiner also offered the following 
comment:

This veteran's symptoms of exertional wheezing, 
coughing, and being triggered by upper 
respiratory infection improved with the use of 
the MDI as indicated above atypical of chronic 
obstructive pulmonary disease.  I believe that 
most of his symptoms are accounted for by this 
condition rather than his service connected 
residuals of left upper lobectomy secondary to 
lung CA.  Pulmonary function test is being 
requested.

Thereafter, the veteran's PFT revealed pre-bronchodilator 
readings of FEV-1 of 33% predicted, FEV-1/FVC of 45% 
predicted and FVC of 74% predicted.  His post-bronchodilator 
readings were FEV-1 of 39% predicted, FEV-1/FVC of 47% 
predicted and FVC of 83% predicted.  This was noted to 
represent very severe obstruction with a significant increase 
in FEV after dilation.  His lung volume measurements were 
noted to show airtrapping/hyperinflation.  His diffusion 
capacity by the single breath method (SB) of 60% predicted 
was noted to represent a mild reduction.  

In an addendum dated in June 2000, W.C. Anderson opined that 
the veteran's shortness of breath was primarily related to 
COPD and not secondary to residuals of lobectomy.  Dr. 
Anderson also opined that it would not appear that the 
veteran was unemployable as he responded well to 
bronchodilators.

In a letter dated in December 2000, Dr. Golden provided the 
following opinion:

Although [the veteran] had severe obstructive 
lung disease when I first met him, he was 
working full time at a funeral parlor doing 
fairly heavy work moving deceased bodies 
around without too much difficulty.  However 
there was quite a dramatic change after his 
left upper lobectomy when he developed class 
III dyspnea and was not able to continue his 
work at his prior job.  He was forced to 
retire at that point because of his level of 
dyspnea with any activity and using his arms 
was excessive.  It was my feeling at the time 
that even the small removal of lung function 
had caused a significant decline in his 
functional capacity.  His pulmonary functions 
recently have been checked and were reviewed 
today in the office.  He also developed more 
of a reactive airway situation after his 
lobectomy.  Prior to that he had had very few 
exacerbations, no overt wheezing.  Afterwards 
he developed significant wheezing and 
reversible airway obstruction manifested by 
response to bronchodilators and steroids.  He 
has been much better controlled on his present 
regimen which has included inhaled steroids.  
More recently his pulmonary functions done 
through TOGUS showed ventilatory capacity of 
33% with severe obstruction and FEV-1 to FVC 
ratio 35% but a significant response in FEV to 
bronchodilators.  This is compatible with his 
clinical scenario.  His lung volumes 
surprisingly were within normal limits with 
marked hyperinflation of his residual volume 
and FRC not unexpected for his degree of 
emphysema.  The exact way that this is 
measured is not clear to me.  His diffusion 
capacity is significantly reduced also 
consistent with this emphysema.

It is my opinion that [the veteran's] 
debilitation is certainly in part related to 
both his resection of functional lung tissue 
but also to his underlying airways disease 
both emphysema and reversible airways disease.  
However as I said above the dramatic change in 
his functional capacity occurred after his 
lobectomy and was clearly related to that.

In April 2001, the veteran's claims folder was reviewed by a 
VA pulmonologist to determine whether the veteran's 
respiratory symptoms were attributable to service connected 
left upper-lobe lobectomy or symptoms attributable to COPD.  
The opinion is as follows:

The patient had a left upper lobe lobectomy in 
March 1992, and since that time has had 
significant disabling, what appears to be, 
primarily dyspnea on exertion.  In addition, 
he also has wheezing typical of reactive 
airways disease which is synonymous with 
asthma.  The patient was a cigarette smoker, 
but apparently stopped smoking in 1992.  The 
patient's most recent pulmonary function tests 
for review are from 02-09-99, and they reveal 
very severe obstructive airways with a 
significant improvement in the FCC and FEV-1 
after a bronchodilator. 

This person's symptoms are primarily 
attributable to his emphysema that he acquired 
as a result of cigarette smoking and also 
attributable to some degree of asthma.  The 
manifestations of his asthma are wheezing and 
the response to bronchodilators both 
clinically and by pulmonary function testing.  
It should be noted that the patient's post-
bronchodilator forced vital capacity is in the 
low-normal range of 83%.  This would be the 
abnormality most significantly affected by 
having had a lobectomy.  It is estimated that 
the left upper lobe lobectomy would cause a 
15-20 percent reduction in the forced vital 
capacity, which is exactly the amount of lung 
capacity that has been lost as manifested by 
the pulmonary function testing of 02-09-99.  A 
20% loss of lung capacity would not be 
expected to cause any symptomatology 
whatsoever.  It is true that the additive 
effects of emphysema, asthma and the lobectomy 
all conspire to cause some of his respiratory 
symptomatology.  It is certain, however, that 
the patient would still have significant 
dyspnea, even if had not had a lobectomy, and 
similarly the patient would have no dyspnea 
whatsoever if he did not have asthma and 
emphysema.

Thus, my conclusion is that the patient's 
symptoms are in large part almost completely 
attributable to his emphysema and asthma.  It 
is known that people who smoke and have some 
degree of reactive airways disease are more 
prone to develop severe emphysema at an early 
age.  Unfortunately, this appears to be what 
has happened to this individual.

The evidence in this case demonstrates that the veteran 
underwent left upper lobectomy in March 1992.  His pre-
thoracotomy PFT revealed pre-bronchodilator readings of FEV-1 
of 56% predicted and FEV-1/FVC of 60% predicted.  He also had 
underlying diagnoses of COPD and emphysema.  His first post-
surgical PFT, conducted in July 1992, revealed pre-
bronchodilator readings of FEV-1 of 54% predicted and FEV-
1/FVC of 54% predicted in July 1992.  According to Dr. 
Golden's records, these findings showed a less than 10% 
decrease in the FEV-1 from the prethoracotomy PFT.  The VA 
examiner in 2001 has estimated that, to date, the veteran has 
manifested an overall 15-20% percent reduction in FVC due to 
the lobectomy.  

Undisputedly, the veteran's respiratory symptoms underwent a 
steady deterioration of reported symptoms and PFT findings 
beginning in November 1992.  In November 1992, Dr. Golden's 
clinical records reveal his impression that the veteran's 
report of dyspnea, which was more than would be expected from 
his PFT findings, appeared "to be on the basis of severe 
emphysema made worse by the resection."  In February 1995, a 
VA skin examiner commented that the veteran's respiratory 
"symptoms are likely worse because of removal of some of his 
lung tissue because of cancer."  More recently, Dr. Golden 
has opined that the veteran's decrease in functional capacity 
was "clearly related" to his lobectomy" and that his 
overall respiratory disability was "certainly in part" 
related to his resection of functional lung tissue.

However, VA examiners in February 1999, June 2000 and April 
2001 have unequivocally concluded that the veteran's 
increased respiratory symptomatology following his lobectomy 
are clinically correlated by PFT findings with his known non-
service connected COPD, asthma and emphysema disabilities.  
According to the VA examiner in April 2001, the demonstrated 
20% reduction in lung capacity attributable to the veteran's 
lobectomy "would not be expected to cause any symptomatology 
whatsoever."  This examiner also concluded that the veteran 
"would have no dyspnea whatsoever if he did not have asthma 
and emphysema."  

The Board finds as most persuasive the VA medical opinions of 
record which have concluded that the veteran's residuals of 
lobectomy have had a negligible, if any, effect on his 
current state of respiratory disability.  In this respect, 
the VA examiner opinions are unequivocal and grounded upon 
review of the claims folder and PFT testing.  On the other 
hand, Dr. Golden admittedly attributes a substantial portion 
of the veteran's respiratory disability to non-service 
connected diagnoses, and has not been able to correlate the 
dyspnea symptoms to PFT findings.  Dr. Golden also fails to 
provide any discernable basis to determine any additional 
disability caused by the lobectomy.  The comment by the VA 
skin examiner in February 1995 appears to be based on the 
veteran's report of symptoms alone.  Based on this evidence, 
the Board finds that the July 1992 PFT establishes a baseline 
of disability attributable to the lobectomy which, even when 
accounting for the effects of non-service connected 
disability, is insufficient to support a rating greater than 
30 percent under Diagnostic Code 6844.  Cf. Mittleider v. 
West, 11 Vet. App. 181 (1998) (When it is not possible to 
separate the effects of the service-connected condition 
versus a nonservice-connected condition, 38 C.F.R. § 3.102 
requires that reasonable doubt be resolved in the claimant's 
favor, thus attributing such signs and symptoms to the 
service-connected disability).

Therefore, the Board finds that the preponderance of the 
evidence demonstrates that the veteran's service connected 
disabilities do not prevent him from securing and following 
gainful employment.  His 30 percent rating for service 
connected left upper lobectomy and 30 percent rating for 
residual scarring due to skin cancer do not meet the 
percentage requirements for eligibility of a TDIU rating 
under 38 C.F.R. § 4.16.  Moreover, while the veteran's 16-
year career has an embalmer has been terminated due to 
respiratory disability, the evidence does not reflect that 
his service connected residuals of lobectomy and/or residuals 
of skin cancer render him incapable of performing the 
physical and mental acts of employment.  His most significant 
disability, that of severe dyspnea on exertion, is of non-
service connected origin.  The evidence fails to show that 
his service connected disabilities, either singly or in 
combination, have markedly interfered with his employment or 
resulted in frequent hospitalization.  Thus, the Board finds 
that no basis exists to warrant referral of the claim to the 
Director, Compensation and Pension Service for extraschedular 
consideration.  See 38 C.F.R. §§3.321(b), 4.16(a) (2001).

In so finding, the Board has considered and weighed the 
testimony offered by the veteran.  The Board has also 
considered the representative's request to review 38 C.F.R. 
§§ 4.10 and 4.13, but finds no evidence of functional 
impairment which has not been accounted for in the currently 
assigned ratings.  As held above, the veteran's severe 
dyspnea is shown to be of non-service connected origin.  
There is, therefore, also no basis for application of the 
benefit of the doubt rule.  38 U.S.C.A. § 5107(b) (West Supp. 
2001); 38 C.F.R. § 3.102 (2001); Mittleider, 11 Vet. App. 181 
(1998).  Therefore, the claim must be denied.


ORDER

Entitlement to TDIU is denied.




		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

